Citation Nr: 1713871	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee ruptured patellar tendon status post repair with surgical scars.

2. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with degenerative changes status post patellar tendon rupture repair with surgical scars.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1985 until January 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.  The Board previously remanded this matter in January 2016.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the Veteran's claims seeking a disability rating in excess of 10 percent for his service-connected left knee ruptured patellar tendon status post repair with surgical scars, and a disability rating in excess of 10 percent for his service-connected right knee degenerative joint disease with degenerative changes status post patellar tendon rupture repair with surgical scars, review of the claims file shows that the Veteran was most recently afforded a VA examination to ascertain the nature and severity of these disorders in February 2011.  This was over six years ago.

Review of the February 2011 VA examination showed that the Veteran's left and right knee had a patellar abnormality.  The Veteran complained of pain in both knees, with pain in the right knee worse than the left knee, and daily pain especially with standing.  The Veteran also complained of locking in both knees, swelling and tenderness.  No episodes of dislocation or subluxation were noted.  Range of motion for the left knee showed flexion to 118 degrees and extension to 0 degrees.  Range of motion for the right knee showed flexion to 100 degrees and extension to 0 degrees.  The examination showed crepitus and tenderness for the left and right knee.  The examiner also noted a scar over the left and right knee patella that extended midline from superior to patella to inferior to patella; however, the examiner stated that the scars were non-tender and well healed.  The examiner diagnosed the Veteran with left knee ruptured patellar tendon status post repair and right knee degenerative joint disease and degenerative changes status post patellar tendon rupture with repair.  

At the September 2016 hearing, the Veteran argued that he was in daily constant pain.  In addition, the Veteran argued that he was not able to stand, sit or squat for long periods of time which affected his job search.  The Veteran explained that if he stood for long periods of time, he would almost be crawling by the time he got home because of the pain.  The Veteran also said that he avoided stairs because his knees would lock up, causing him to lose his balance and fall.  The Veteran stated that at his last doctor's visit, x-rays showed barely any cartilage in his knees and that his doctor said he may need to get a knee replacement.  Essentially, the Veteran argued that his knee disabilities continue to worsen. 

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the February 2011 VA examination is stale as it was conducted over six years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claims. 38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his knees since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee ruptured patellar tendon status post repair with surgical scars, and service-connected right knee degenerative joint disease with degenerative changes status post patellar tendon rupture repair with surgical scars.  The claims folder and any pertinent medical records should be made available for review by the examiner.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the left and right knee disabilities.  All appropriate tests and studies, including x-rays and range of motion studies of the left and right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left and right knees.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the left and right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by x-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knees and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the left or right knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




